DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The arguments with regard to the amendments in the instant Response of 4/6/2021 fail. Contrary to what is argued with regard to priority dates, Huang discloses three additional prediction tree nodes as recited. 
More particularly, as noted previously, paragraph 0012 of Huang discloses that a binary tree partition comprises at least two partitions, thus teaching more than two: that is, three or more. Paragraph 0050 discloses the binary tree portion of QTBT may further be flexibly partitioned by quad-tree, thus providing support for three or more nodes. Paragraph 0050 is identically disclosed by the parent application 15/532,166 at paragraph 0039 of the same, and the parent application is the US national phase of PCT/CN2015/096761, providing a priority of at least December 9, 2015, which precedes the earliest priority date of the instant application. Thus, Huang discloses that a binary tree, that is the prediction tree portion, may be partitioned by four nodes. 
It is a classic patent-platitude that 4 subsumes 3. That is if three is claimed, then teaching four also teaches (anticipates) three, because the set of four includes three. While it is known what is meant/intended by the instant amendment, the plain language of the amendment is examined, not the intended meaning. Huang identically discloses the amended features.

Furthermore Li II (US 2017/0208336) provided in the citation of prior art below is brought to Applicant’s attention as teaching supplementing QTBT coding with node partitioning flexibility at every level, (paragraph 0079) thus disclosing the amendments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 16-20, 25, 26 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2018/0098097) in view of Lee (WO 2011/087297-previously cited).

a method of decoding video data, (Abstract, decoding methodology provided) the method comprising: decoding a region-tree at a region- tree level of a tree data structure for a coding tree block (CTB) of video data, (paragraph 0047 in conjunction with paragraph 0044; also see paragraph 0008 for definition of CTB; CTU is CTB, the quadtree partitioning being the region tree decoding for region tree level) the region-tree having four region-tree nodes, (paragraph 0005 quadtree decoding has four nodes at region level by definition)... including either 1) four additional region-tree nodes, or 2) two or three prediction-tree nodes of respective prediction-trees at a prediction-tree level of the tree data structure, (paragraph 0012 binary trees appending from quadtree nodes have two nodes, it should be noted that binary tree is defined as broader than merely binary, expressly providing the possibility of more than two nodes in a common direction...) wherein decoding the region- tree comprises decoding syntax elements of the region-tree; (paragraph 0056 indicator set is the same, decoded to parse tree; also see paragraph 0046 absence of flag in embodiment indicates region tree syntax) determining, using the syntax elements of the region-tree at the region-tree level, whether the region-tree nodes include 1) the four additional region-tree nodes or 2) the two or three prediction-tree nodes; (paragraph 0056 first indicator of indicator set indicates quadtree or binary tree partition, quadtree being the regional tree, the binary tree structure being the prediction-tree; also see paragraph 0046 absence of flag in region tree syntax of embodiment indicates same) 
decoding the prediction-trees of the tree data structure for the CTB, (paragraph 0057, binary trees which are the same decoded) each of the prediction-tree nodes of the prediction-trees including either 1) two additional prediction-tree nodes, (paragraph 2) three additional prediction-tree nodes, (paragraph 0012 at least two binary tree partition, indicating more than two; paragraph 0050 provides discloses four partition, which includes three) or 3) a coding unit (CU), (paragraphs 0043 and 0047 binary tree, that is prediction tree, split into two branches or culminating in leaf nodes which are CUs) wherein decoding the prediction-tree nodes comprises decoding syntax elements of the prediction-trees, (paragraph 0046 or paragraphs 0055/0056 flag/indictor are syntax elements for the same) and wherein at least one of the prediction-tree nodes includes the three additional prediction-tree nodes; (paragraph 0012 in conjunction with paragraph 0050 four nodes are provided for at the prediction tree level, four subsumes three) determining, using the syntax elements of the prediction-trees at the prediction-tree level, whether the prediction-tree nodes include 1) the additional prediction- tree nodes, or 2) the CUs; (paragraph 0046 or paragraphs 0055/0056 flag/indictor are syntax elements for the same) and decoding video data of the CUs, (paragraph 0057, binary leaf nodes which are CUs are decoded from video bitstream) the video data of each of the CUs including prediction data and transform data, (paragraphs 0043 and 0047 CU is PU and TU, and contains corresponding data thereto) wherein the prediction data ... forming a predicted block for a corresponding one of the CUs that is the size of the corresponding one of the CUs, (paragraphs 0043 and 0047 CU is PU and TU and so same size, and contains corresponding data thereto) and wherein the transform data ... being arranged in a transform block that is the size of the corresponding one of the CUs. (paragraphs 0043 and 0047 CU is PU and TU and so came size, and contains corresponding data thereto)
While Huang discloses each of the region-tree nodes being further split, (paragraph 0056) this disclosure is not in the parent application, and so the disclosure of this instant feature is subsequent to the priority date of the instant application; however, Huang discloses both a maximum allowed quadtree depth and a maximum allowed binary tree root node size as a trigger for requiring a binary partitioning process. (paragraph 0044) Thus, in empirical implementation, when the split depth is low, the maximum allowed binary tree root node size conditional will be triggered, requiring a binary partitioning process for each quadtree node, thereby teaching each of the region-tree nodes being further split. It would be obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the both maximum allowed quadtree depth and a maximum allowed binary tree root node size together because Huang teaches that disclosed steps are to be combined. (paragraph 0058)
Huang further fails to identically provide the definition of PU and TU as recited, namely: the prediction data indicates a prediction mode, and the transform data includes transform coefficients representing transformed residual data for the corresponding one of the CUs, the transform coefficients being arranged in a transform block.
However, Lee defines prediction data and transform data, namely: the prediction data indicates a prediction mode, (paragraphs 34-36 disclose a prediction mode of the prediction units in the context of coding unit boundary, thus disclosing the same; also paragraph 0061 discloses a trio of prediction modes, including an intra mode, and figure 5 in conjunction with paragraph 110 which states that the intra predictor 550 of figure 5 performs based on a prediction mode-thus it follows that there must be an indication of the prediction mode supplied to intra predictor 550 in the prediction data) and the transform data includes transform coefficients representing transformed residual data for the corresponding one of the CUs, (paragraph 65 defines a transformation unit in the context of residual data for a CU; also figure 4, quantizer 440 will output a residual represented by transform coefficients)  the transform coefficients being arranged in a transform block. (paragraphs 122 and 153 transform data in a block same size as CU) It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of Lee to Huang because Lee teaches its techniques provide for optimum coding considering characteristics of the CU. (paragraph 5)
Regarding claim 2, Huang fails to explicitly disclose no-further-split tree types aspects; however, Lee teaches wherein decoding the syntax elements of the region-tree and decoding the syntax elements of the prediction-trees comprises decoding one or more no-further-split tree types for at least one of the region-tree or the prediction-trees. (paragraph 149 and 150 decoder traverses the tree correctly and has split information) Same rationale and motivation for combining and motivation apply as for claim 1 above. 
Regarding claim 3, Huang discloses further comprising decoding data representing a maximum region-tree depth for the region-tree level. (paragraph 0016 max region/quad tree depth provided)
Regarding claim 4, Huang discloses further comprising decoding data representing a maximum prediction-tree depth for the prediction-tree level. (paragraph 0045 max prediction/binary tree depth provided)
Regarding claim 5, Huang fails to disclose the recited; however, the recited a maximum total depth value is interpreted as a desired threshold number, and thus Lee teaches wherein a sum of the maximum region-tree depth and the maximum prediction-tree depth is less than a maximum total depth value. (paragraph 154 tree depth provided will be less than a set depth value) Same rationale and motivation for combining and motivation apply as for claim 1 above. 
Regarding claim 6, Huang discloses wherein decoding the data representing the maximum prediction-tree depth comprises decoding the data representing the maximum prediction-tree depth in one or more of a sequence parameter set (SPS), a picture parameter set (PPS), or a slice header. (paragraph 0045 max binary tree depth in SPS)
Regarding claim 7, Huang discloses wherein decoding the data representing the maximum region-tree depth comprises decoding the data representing the maximum region-tree depth from one or more of a sequence parameter set (SPS), a picture parameter set (PPS), or a slice header. (paragraph 0016 max quadtree depth in SPS)
Regarding claim 8, Huang fails to disclose the recited; however, Lee teaches further comprising decoding one syntax element that jointly represents both a maximum region-tree depth for the region-tree level and a maximum prediction-tree depth for the prediction-tree level. (paragraph 154 tree depth provided includes prediction units and as such jointly represents both region and prediction tree depths) Same rationale and motivation for combining and motivation apply as for claim 1 above. 
Regarding claim 9, Huang fails to disclose the recited; however, Lee teaches wherein decoding the one syntax element that jointly represents the maximum region-tree depth and the maximum prediction-tree depth comprises decoding the one syntax element from one or more of a sequence parameter set (SPS), a picture parameter set (PPS), or a slice header. (paragraph 77 maximum depth information inserted into SPS or slice header) Same rationale and motivation for combining and motivation apply as for claim 1 above.
Regarding claim 10, Huang discloses inferring that at least one node, comprising at least one of the region-tree nodes or at least one of the prediction-tree nodes, is split without decoding split data for the node. (paragraph 0046 no split data provided for quadtree since symmetric and hence superfluous)
Regarding claim 11, Huang fails to disclose the recited; however, Lee teaches comprises inferring that the at least one node is split based on a block to which the node corresponds crossing at least one of picture boundary, a slice boundary, or a tile boundary. (Figure 13 shows variable size blocks 1332-1338 and Figure 21 shows block boundaries thus providing for inference that the node is split based on a variable sized block crossing a boundary congruent with a symmetric block) Same rationale and motivation for combining and motivation apply as for claim 1 above.
Regarding claim 12, Huang fails to disclose the recited; however, Lee teaches decoding data indicating whether the region-tree depth and the prediction-tree depth overlap with each other. (Figure 24 at 2210 shows a coding depth is extracted for each of the coding units-because region tree and prediction tree are not defined with regard to each other, one can merge into the other such that the coding tree depth of 2210 indicates the depth of the tree and thus whether tree nodes overlap) Same rationale and motivation for combining and motivation apply as for claim 1 above.
Regarding claim 13, Huang fails to disclose the recited; however, Lee teaches wherein the video data for each of the CUs comprises one or more of a skip flag, a merge index, a syntax element representing whether the CU is predicted using inter-mode or intra-mode, intra-mode prediction information, motion information, transform information, residual information, or quantization information. (paragraph 148-Table 1 discloses  video data for a CU includes inter-mode or intra-mode) Same rationale and motivation for combining and motivation apply as for claim 1 above.
Regarding claim 14, Huang fails to disclose the recited; however, Lee teaches wherein decoding the one or more syntax elements at the region-tree level comprises decoding one or more syntax elements representing splitting information for the prediction trees before decoding the video data for each of the CUs. (paragraph 148 Table 1 discloses split information includes symmetrical/asymmetrical syntax information, and it necessarily follows that information about decoding such as symmetry/asymmetry must occur before decoding for decoding) Same rationale and motivation for combining and motivation apply as for claim 1 above.
Regarding claim 16, Huang fails to disclose the recited; however, Lee teaches wherein decoding the syntax elements at the region-tree level comprises decoding one or more syntax elements representing one or more enabled coding tools at the region-tree level. (paragraph 178 deblocking filter coefficients provided in syntax information are coding tools for filtering and interpreted as the same) Same rationale and motivation for combining and motivation apply as for claim 1 above.
Regarding claim 17, Huang fails to disclose the recited; however, Lee teaches further comprising applying the coding tools across boundaries of the CUs when the boundaries of the CUs are within a common region as indicated by one of the region-tree nodes of the region-tree. (paragraph 180 deblocking filtering performed across CUs based on deblocking filter parameters) Same rationale and motivation for combining and motivation apply as for claim 1 above.
Regarding claim 18, Huang fails to disclose the recited; however, Lee teaches further comprising decoding data representing one or more of the enabled coding tools in the region-tree nodes. (paragraph 188 coefficients located at CUs, some of which will be leaf CUs in the tree) Same rationale and motivation for combining and motivation apply as for claim 1 above.
Regarding claim 19, Huang fails to disclose the recited; however, Lee teaches wherein decoding the data representing one or more of the enabled coding tools comprises decoding overlapped block motion compensation (OBMC) mode information in one or more of the region-tree nodes representing whether OBMC is enabled for blocks of the video data corresponding to the one or more of the region- tree nodes. (paragraph 196 coding units containing data regarding overlapping block motion from overlapping prediction units for compensating motion and reconstructing video data wherein decoding the data representing one or more of the enabled coding tools comprises decoding overlapped block motion compensation (OBMC) mode information in each of the region-tree leaf nodes representing whether OBMC is enabled for blocks of the video data corresponding to the one of the region-tree leaf nodes, this in interpreted as the recited feature, including OBMC) Same rationale and motivation for combining and motivation apply as for claim 1 above.
Regarding claim 20, Huang fails to disclose the recited; however, Lee teaches wherein decoding the data representing one or more of the enabled coding tools comprises decoding overlapped transforms information in one or more of the region-tree nodes representing whether overlapped transforms are enabled for blocks of the video data corresponding to the one or more of the region-tree nodes, wherein overlapped transforms comprises a coding tool for which a transform block is permitted to overlap a boundary between two prediction blocks of a region corresponding to the one or more of the region-tree nodes. (Comparing figures 11 and 12-transformation units may overlap two prediction units and may correspond to CU leafs and paragraph 195 transformation at the CU leafs) Same rationale and motivation for combining and motivation apply as for claim 1 above.
Regarding claim 25, Huang discloses further comprising encoding the video data prior to decoding the video data. (paragraph 0025 in conjunction with paragraph 0024, data encoded and provided for decoding in encoded bitstream)
Regarding independent claims 26, 29, and 30: claim 26 is a device claim reciting features corresponding in scope to the method features recited in claim 1 and therefore rendered obvious by Huang in view of Lee for reasons similar to those set forth above with regard to claim 1, claim 29 is a device claim reciting means plus function features corresponding in scope to the method features recited in claim 1 and therefore rendered obvious by Huang in view of Lee for reasons similar to those set forth above with regard to claim 1, and claim 30 is a computer product claim reciting features corresponding in scope to the method features recited in claim 1 and therefore rendered obvious by Huang in view of Lee for reasons similar to those set forth above with regard to claim 1.  
Regarding claim 28, Huang discloses wherein the device comprises one or more of a camera, a computer, a mobile device, a broadcast receiver device, or a set-top box. (paragraph 0060 can be implemented in a computer processor, disclosing the same)

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Lee as applied to claim 1 above, and further in view of Chen (US 2012/0170648).

Regarding claim 15, Huang and Lee fail to disclose determining the number of CUs using the splitting information before decoding the video data for each of the CUs. However Chen, in the same area of decoding trees and CUs, teaches the same. (paragraph 0023 granularity and splitting information of tree including CU depth used to obtain decodable portions prior to decoding portions, thereby providing a count/number of CUs before decoding CUs) It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to determine the number of CUs to decode (at least passively) before decoding because Chen teaches use of such a technique may decrease data overhead. (paragraph 0005)

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Lee as applied to claim 18 above, and further in view of Li (US 2012/0189056).

Regarding claim 21, Huang and Lee fail to explicitly disclose wherein decoding the data representing one or more of the enabled coding tools comprises decoding data in one or more of the region-tree leaf nodes indicating whether all of the CUs within a region corresponding to the region-tree leaf node are coded using one of skip mode, merge mode, intra-mode, inter-mode, or frame-rate upconversion (FRUC) mode, and wherein when all of the CUs within one ofQualcomm Ref. No. I 62681 48 the regions are coded using a common mode, the method further comprises preventing decoding of mode information for the CUs at the CU level. In the same field of decoding trees and node data, Li teaches wherein decoding the data representing one or more of the enabled coding tools comprises decoding data in one or more of the region-tree leaf nodes indicating whether all of the CUs within a region corresponding to the region-tree leaf node are coded using one of skip mode, merge mode, intra-mode, inter-mode, or frame-rate upconversion (FRUC) mode, (for example paragraph 0039 provides for a merge and skip mode across CUs for parameters, interpreted as the recited skip mode, and the data for the same is provided at nodes for neighboring nodes, thus teaching providing this data at the leaf level for other leaf nodes) and wherein when all of the CUs within one ofQualcomm Ref. No. I 62681 48 the regions are coded using a common mode, the method further comprises preventing decoding of mode information for the CUs at the CU level. (paragraph 0005 attributes for nodes propagated across nodes preventing decoding at individualized CU granularity) It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to amalgamate CUs for decoding based on common modes to CU groups because Li teaches the same to reduce redundancy when decoding CUs in a tree structure. (paragraph 0004)

Claims 22 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Lee as applied to claims 1 and 26, respectively, above, and further in view of Sasai (US 2012/0328012).

Regarding claim 22, Huang and Lee fail to explicitly disclose wherein decoding the syntax elements at the region-tree level comprises decoding at least one of sample adaptive offset (SAO) parameters or adaptive loop filter (ALF) parameters. Sasai teaches syntax elements at the region tree level include ALF parameters. (paragraphs 0202 and 0203 syntax units on a tree include alf_param block) It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to consider ALF parameters as recited because Sasai teaches ALF control parameters may be leveraged to possibly reduce memory usage. (paragraph 0204)
Regarding claim 27, Huang and Lee fail to explicitly disclose a display configured to display the decoded video data; or a camera configured to capture the video data. In the same field of CUs, Pus and decoding, Sasai teaches a camera is used to capture the video data for encoding/decoding. (paragraph 0287)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use a camera to capture video data for coding because Sasai teaches to use a camera to capture video data for coding. (paragraph 0288 video data for coding is captured using camera)

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Lee as applied to claim 1 above, and further in view of Compression Algorithms (NPL-previously cited).

Huang and Lee fail to disclose further comprising decoding one or more center-side triple tree syntax elements in the prediction-tree level. For purposes of examination this feature is interpreted to specify a node has three branches. In the same field of trees, Compression Algorithms discloses a node may have three branches. (Section 3.2.1, page 25, “encoding…triples of symbols” in the context of pairs, triples and quads) Thus Compression Algorithms discloses further comprising decoding one or more center-side triple tree syntax elements in the prediction-tree level. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use triple tree syntax because Compression Algorithms teaches that triple tree syntax is an option including pairs, triples and quads. (Section 3.2.1, page 25)

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Lee as applied to claim 1 above, and further in view of Rosewarne (US 2017/0155903).

Huang and Lee fail to disclose calculating respective quantization parameters (QPs) for each of the CUs, wherein calculating the respective QPs comprises determining base QPs for each of the region-tree leaf nodes and calculating the respective QPs based on the base QPs of the corresponding region-tree leaf nodes of the CUs. However, Rosewarne teaches calculating respective quantization parameters (QPs) for each of the CUs, (paragraph 0071 values associated with a CU are applied to a quantization parameter) wherein calculating the respective QPs comprises determining base QPs (a quantization parameter is determined for a TU)  for each of the region-tree leaf nodes (paragraph 0071 quantization parameter for TU of each leaf node) and calculating the respective QPs based on the base QPs of the corresponding region-tree leaf nodes of the CUs. (paragraph 0071 a delta QP is calculated across successive TUs of the leaf nodes, a delta QP is based on a base QP) It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use QPs as taught by Rosenwarne because Rosenwarne teaches that such maintains luminesce attributes in video data while allowing for reduction in video data. (paragraphs 0006 and 0009). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Hsiang (US 2018/0332288) and Zhang (US 2018/0213264) both disclose QTBT two-tiered trees and integrated CU/PU/TU nodes.
Li II (US 2017/0208336) teaches supplementing QTBT coding with node partitioning flexibility at every level. (paragraph 0079)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER KINGSBURY GLOVER whose telephone number is (303)297-4401.  The examiner can normally be reached on Monday-Friday 8-6 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571 272 2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER KINGSBURY GLOVER/           Examiner, Art Unit 2485                                                                                                                                                                                             /JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485                                                                                                                                                                                                        May 7, 2021